Appeal by plaintiff (1) from an order of the Supreme Court, Westchester County, entered July 9, 1980, which, inter alia, granted, upon specified conditions, the motion of defendant Stoll to vacate her default in answering, and (2) as limited by its brief, from so much of a further order of the same court, dated September 8, 1980, as, upon reargument, adhered to the original determination. Appeal from the order entered July 9, 1980 dismissed. That order was superseded by the order granting reargument. Order dated September 8, 1980 affirmed insofar as appealed from. Respondent is awarded one bill of $50 costs and disbursements. Respondent’s time to answer and pay the $150, if she has not already done so, is extended until 20 days after service upon her of a copy of the order to be made hereon, with notice of entry. It was not an abuse of discretion to grant respondent’s motion to vacate her default. Damiani, J. P., Titone, Mangano and Rabin, JJ., concur.